Exhibit 10.2
 

Logo [logo1.jpg]






 

       Office of Technology Transfer        Nila Bhakuni, Director        

 
August 21, 2013
 
Mr. Stephen B. Squires
 
President  & CEO
Quantum Materials Corp.
3055 Hunter Road
San Marcos, Texas 78666
 
RE:            First Amendment to the License Agreement between Quantum Materials Corp. and William
Marsh Rice University
 
Dear Mr.Squires:
 
Per our recent conversations, this letter confirms our understanding and agreement to amend that
certain
license agreement dated September 26, 2011, between Quantum Materials. Corp. and William
Marsh license Agreement (the "License Agreement") as follows:


(1)
Section 3.3 (a).  Section 3.3 (a) of the License Agreement is amended and restated to read in its
entirety as follows:
 
(a)
Licensee shall pay Rice a minimum royalty each year {"Annual Minimum Royalty"),
payable on January 1 of each year. The Annual Minimum Royalty shall be credited
against the Royalties due in the forthcoming 12 months. Licensee shall pay Rice
Annual Minimum Royalties according to the following schedule:

 

 Due Date   Annual Minimum Royalty            January 1, 2015   $ 29,450.00  
 January 1, 2016   $ 117,000.00    January 1, 2017   $  292,500.00    January 1,
2018 and each January 1 of every year thereafter   $ 585,000.00            

 
These Annual Minimums are creditable towards Royalties due in the forthcoming
12 months.
 


(2) Section 12.1. Section 12.1
shall be modified to update the contact information for Licensee as follows:
 


Attn:   Stephen B. Squires
President & CEO
Quantum Materials Corp. 
Star Park


 


E-mail:
bhakuni @rice. edu / Office: 713·348-6231 /  Fax: 713 348-6289  /  Rice Univers;ty Office of Technology
Transfer -MS 705, P.O.Box 1892.Houston,Texas. 772511- 1892
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
3055 Hunter Road
San Marcos, Texas 78666
Phone: (214) 701·8779
Fax:(480) 302-8434




(3) Exhibit B. Exhibit B shall be replaced in its entirety by Exhibit B attached
hereto.


All other provisions of the License Agreement shall remain in full force and
effect.


Please indicate your agreement to amend the License Agreement as set forth
above, effective August 21, 2013, by signing where indicated below and retuming
a copy to my attention. Sincerely,


Nila D. Bhakuni
Director ,Office of Technology Transfer
 
 
Acknowledged and Agreed
 
/s/ Stephen B. Squires
Stephen B. Squires
President & CEO
Quantum Materials Corp.


 
 
E-mail: bhakuni @rice. edu / Office: 713·348-6231 / Fax: 713 348-6289 / Rice
Univers;ty Office of Technology
Transfer -MS 705, P.O.Box 1892.Houston,Texas.772511- 1892
 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBITS
 


Company Dliigence Milestones
 


Licensee shall use best efforts to develop Rice Licensed Products and to
introduce Rice Licensed Products into the commercial
market;thereafter.Licensee shalt make Rice Licensed Products reasonably available
to the public. Specifically,Licensee shall fulfill the following obligations:
 
(a)
Licensee shall submit a business plan and/or a technology development plan to
Rice prior  to the Effective Date of this Agreement. (Done)

 
(b)
Licensee shall
establish a QD production pilot plant capable of producing 1000 g/week
by August 15, 2014.

 
(c)
Licensee shall start up a full scale QD production plant by February 15, 2015.



(d)
Licensee shall offer for sale a Rice Licensed Product for use in medical
applications on or before August 15, 2014, and keep such
Rice Licensed Product available for sale thereafter.

 
(e)
Licensee shall
offer for sale a Rice Licensed Product for use in electronic applications on
or before August 15, 2015, and keep such Rice Licensed Product available for sale
thereafter.






 


















 


E-mail: bhakuni @rice. edu / Office: 713·348-6231 / Fax: 713 348-6289 / Rice
Univers;ty Office of Technology
Transfer -MS 705, P.O.Box 1892.Houston,Texas.772511- 1892


 


 


 
 
 

--------------------------------------------------------------------------------

 
 
License Agreement


between


Quantum Materials Corp.


and




William Marsh Rice University










Effective Date: September 26, 2011




THIS LICENSE AGREEMENT (“Agreement”), with an Effective Date of September 26,
2011, is entered into by William Marsh Rice University, a Texas non-profit
corporation with a principal address at 6100 Main Street, Houston, TX 77005
(“Rice”), and Quantum Materials, Corp. a Nevada corporation, with a principal
address of 7700 S. River Parkway, Tempe, AZ 85284 (“Licensee”).


R E C I T A L S:


WHEREAS, Rice is the owner of certain inventions, know-how and rights pertaining
to
the synthesis of uniform nanoparticle shapes with high selectivity, including
without limitation all rights pursuant to the patent applications and issued
patents listed in Exhibit A; and,


WHEREAS, Licensee desires to secure the exclusive right and license to use,
develop, manufacture, market, sublicense, and exploit the inventions disclosed
and claimed in the patent applications and issued patents in Exhibit A; and,


WHEREAS, Rice believes that such use, development and exploitation of the
inventions disclosed and claimed in the patent applications and issued patents
in Exhibit A is in the public's best interest and is consistent with Rice's
educational and research missions and goals.


NOW, THEREFORE, in consideration of the foregoing, the provisions set forth
herein and the mutual benefits to be derived herefrom, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Rice and Licensee, hereby agree as follows:




SECTION 1  
Definitions



1.1  
“Adjusted Gross Sales” means the cash consideration or Fair Market Value of any
non-cash consideration attributable to the Sale of any Rice Licensed Product(s),
less qualifying costs directly attributable to such Sale and actually identified
on the invoice and borne by the seller.  Such qualifying costs shall be limited
to the following:



a)  
Discounts, in amounts customary in the trade for quantity purchases;



b)  
Credits or refunds, not exceeding the original invoice amount, for claims or
returns;



c)  
Transportation insurance premiums;



d)  
Outbound transportation expenses; and/or



e)  
Sales, or use taxes, or duties imposed by a governmental agency paid by or on
behalf of seller, other than any non-U.S. taxes or duties paid by or on behalf
of Licensee as described in Section 11 below.

 
 
 
 

--------------------------------------------------------------------------------

 

 
1.2  
“Confidential Information” means all information that is of a confidential and
proprietary nature to Rice, including without limitation Rice Patents and
related technology.



1.3  
“Effective Date” means the date first written above on which this Agreement is
deemed to take effect and both Parties become subject to the rights and
obligations set forth herein.



1.4  
“Entity” means a corporation, an association, a joint venture, a partnership, a
trust, a business, an institution, an individual, a government or political
subdivision thereof, including an agency, or any other organization that can
exercise independent legal standing.



1.5  
“Fair Market Value” means the cash consideration which one would realize from an
unaffiliated, unrelated buyer in an arm's length sale of an identical item sold
in the same quantity, under the same terms, and at the same time and place.



1.6  
“Field of Use” means the manufacture and sale of quantum dots for electronic and
medical applications.    For the purposes of this Agreement, electronic
applications shall exclude photovoltaic applications.



1.7  
“Insolvent” means as to Licensee the circumstance in which either (a) the sum of
the Licensee's debts, liabilities and other obligations is greater than all of
the Licensee's assets at a fair valuation, (b) Licensee is generally not paying
its debts, liabilities and other obligations as they become due, or (c) Licensee
is not able to make reasonable assurances to Rice that Licensee will be able to
pay its debts, liabilities and other obligations as they become due.



1.8  
“Liquidity Event” means (i) any merger or consolidation of Licensee with another
entity (other than one in which stockholders of the Licensee own a majority by
voting power of the outstanding shares of the surviving or acquiring
corporation); (ii) a sale, lease, transfer or other disposition of all or
substantially all of the assets of the Licensee; and (iii) the closing of a firm
commitment underwritten initial public offering of common stock of Licensee.



1.9  
“Party” shall mean Rice or Licensee individually, and “Parties” shall mean Rice
and Licensee collectively.



1.10  
“Rice Intellectual Property” means the Rice Patents.



1.11  
“Rice Licensed Product(s)” means product(s) whose manufacture, use or sale is
covered in whole or in part by any claim of the Rice Patents; product(s) which
are made in whole or in part using a process or machine covered in whole or in
part by a claim of the Rice Patents; or product(s) made, at least in part, using
Rice Intellectual Property.  Rice Licensed Product(s) shall also include any
service rendered in whole or in part through the use of a product, process or
machine covered in whole or in part by any claim of any of the Rice Patents or
enabled by Rice Intellectual Property.



1.12  
 “Rice Patent(s)” are those United States patent applications and issued patents
listed in Exhibit A hereto and any corresponding foreign patent applications and
issued patents, and any divisionals, continuations, reissues and reexaminations
to the extent that the claims are directed to subject matter within the Field of
Use.



1.13  
“Sale” means any bona fide transaction for which cash or non-cash consideration
is received or expected for the sale, use, lease, import, transfer or other
disposition of Rice Licensed Product(s).  A Sale of Rice Licensed Product(s)
shall be deemed completed at the time Licensee invoices, ships, or receives
payment for such Rice Licensed Product(s), whichever occurs first.



1.14  
“Term” means the term of this Agreement which shall commence on the Effective
Date and continue until the date of expiration of the last to expire of Rice’s
rights in Rice Intellectual Property, unless sooner terminated pursuant to the
terms of this Agreement.



1.15  
“Territory” means world-wide.



SECTION 2  License Grant


2.1  
Grant of Exclusive Rights.  Upon receipt by Rice of the license initiation fee
set forth in Section 3.1 a), Rice grants to Licensee an exclusive license under
the Rice Intellectual Property listed in Exhibit A, to make, have made, use,
import, offer for sale, sell, lease, or otherwise transfer Rice Licensed
Products in the Field of Use in the Territory, with the right to sublicense,
during the Term of this Agreement subject to Rice’s rights set forth in Sections
2.5, and 7 and to any federal government interest reserved or granted to the
Government of the United States as a matter of law or statute, or to a foreign
state pursuant to an existing or future treaty with the United States.  No other
rights or licenses are granted hereunder.



2.2
Additional Licenses.  A license in any other territory or field of use in
addition to the Territory and/or Field of Use shall be the subject of a separate
agreement and shall require Licensee’s submission of evidence, satisfactory to
Rice, demonstrating Licensee’s willingness and ability to develop and
commercialize in such other territory and/or field of use the kinds of products
or processes likely to be encompassed in such other territory and/or field.



2.3
Sublicensing.  Licensee shall have the right to grant sublicenses under Section
2.1 to third parties, subject to Rice’s consent prior to execution, which
consent shall not be unreasonably withheld.  The right to sublicense is subject
to the following conditions:



          a)           In each sublicense, the sublicensee shall be prohibited
from granting further sublicenses and shall be subject to the terms and
conditions of the license granted to Licensee under this Agreement.  Licensee
shall include a requirement that the sublicense use commercially reasonable
efforts to bring the subject matter of the sublicense into commercial use as
quickly as is reasonably possible.  The Licensee shall be responsible for its
sublicensees and shall not grant any rights that are inconsistent with the
rights granted to, and obligations of, Licensee hereunder.  Each sublicense
agreement granted by Licensee shall include an audit right by Rice of the same
scope as provided in this Agreement with respect to Licensee.  No such ublicense
agreement shall contain any provision that would cause it to extend beyond the
Term of this Agreement.
 
 b)         Licensee shall forward to Rice at least thirty (30) days prior to
the scheduled execution date, a complete and accurate copy written in the
English language of each proposed sublicense to be granted hereunder.  Rice’s
receipt of such sublicense shall not constitute a consent to such sublicense or
a waiver of any of Rice’s rights of Licensee’s obligations hereunder.  Rice
shall treat the sublicense as confidential information of Licensee in accordance
with the other terms of this Agreement.  If Rice has not indicated an objection
to the sublicense within the 30 days prior to the scheduled execution date, then
it shall be construed as Rice’s consent.  Consent by Rice shall not be
unreasonably withheld.
 


 
 

--------------------------------------------------------------------------------

 
 
 
c)          If Licensee becomes Insolvent, Rice’s proportionate share or all
payments then or thereafter due and owing to Licensee from its sublicensees for
the sublicense of the Rice Intellectual     Property Rights shall upon notice
from Rice to any such sublicensee become payable directly to Rice for the
account of Licensee; provided however, that Rice shall remit to Licensee
the   amount by which such payments exceed the amounts owed by Licensee to Rice.



 
d)         Each sublicense shall include the following provisions for the
benefit of Rice, substantially similar to those of the same title in this
Agreement:



Section 6       (Confidentiality
Sections 7.1, 7.5, 7.6. and 7.7    (Infringement and Litigation)
Section 8       (Disclaimer of Warranty; Limitation of Liability;
Indemnification
Section 9       (Insurance)


          Licensee’s right to grant sublicenses is contingent upon the
sublicense agreement meeting the requirements set forth in this Section 2.3(d).
 
e) 
Notwithstanding any such sublicense, Licensee shall remain primarily liable to
Rice for all of the Licensee’s duties and obligations contained in this
Agreement, and any act or omission of   a sublicensee that would be a breach of
this Agreement if performed by Licensee shall be deemed to be a breach by
Licensee of this Agreement subject to the remedial measures within  this
subsection.

 
f) 
Upon termination of this Agreement for any reason, all sublicenses shall, at
Rice’s option, be assigned to, and assumed by, Rice on substantially similar
terms as this Agreement, provided              each such sublicensee is not in
breach of, or in default under, any of the provisions of its sublicense.

 
             g) 
If Licensee is unable or unwilling to grant sublicenses to serve or develop
potential products,markets, or territories, either as requested by Rice or by a
potential sublicensee or otherwise, then Rice may directly license to such
potential sublicensee unless, in Rice’s reasonable judgment, such license would
be contrary to sound and reasonable business practice and the  granting of such
license would not materially increase the availability of Rice Licensed Products
to the public.

 
2.4           U.S. Manufacturing.  Licensee agrees that any Rice Licensed
Products made, used, or sold in the United States will be manufactured
substantially in the United States.


2.5           Rice’s Continuing Educational and Research Rights.
 
a)  
Notwithstanding the grant of rights to Licensee in Section 2.1, Licensee
acknowledges that Rice shall retain a continuing irrevocable worldwide right to
use Rice Intellectual Property on a non-exclusive royalty-free basis for any
purpose, including, but not limited to, the right to make, have made, use or
transfer or to authorize the make, use, or transfer of Rice Licensed Product(s),
in each case, for educational and research purposes only, including, but not
limited to, third party sponsored research and collaborations with investigators
from other institutions or government agencies and grant to others non-exclusive
licenses to make and use for academic research purposes the subject matter
described and claimed in Rice Patent Rights.  Licensee further acknowledges that
the scope of Rice’s continuing rights includes the right to publish and disclose
any research results related to any of the foregoing.



b)  
Rice shall have the right to use, free of charge, any product or process,
developed by Licensee which contains or is based on any Rice Licensed Product,
for Rice research, educational, academic or administrative purposes.



c)  
No provision of this Agreement shall restrict Rice’s ability to conduct further
research and development in the area of the Rice Licensed Products or other
areas.



SECTION 3      Fees, Royalties and Commercial Obligations


3.1        License Initiation Fees and Royalties.


a)
In partial consideration of the exclusive license granted herein, Licensee shall
pay to Rice, a non-refundable, non-creditable, license initiation fee of US
$5,000.00 (five thousand dollars) payable within 15 days of the Effective Date.



b) 
In further consideration of the exclusive license granted herein, Licensee shall
pay to Rice a royalty of seven and one-half percent (7.5%)  (“Royalty”)
calculated as a percentage of:

 
(i)      Adjusted Gross Sales attributed to Licensee; and
 
(ii)     Adjusted Gross Sales attributable to Licensee’s sublicensees, where
Licensee is receiving consideration based on Sales, provided that royalties on
any Sale of Rice Licensed Product(s) to Licensee’s sublicensees shall not be due
until the resale of such Rice Licensed Product(s) by the sublicensee.
                                    
c)
Licensee shall promptly pay to Rice thirty-five percent (35%) of any cash or
non-cash consideration received, whether for sublicense initiation fee, annual
fee, sublicense milestone payments or other such non sale-based consideration
(“Non-Sale Based Sublicense Consideration”) payable by a sublicensee as
consideration for or under a sublicense.  Non Sale-Based Sublicense
Consideration does not include the Sale-based Royalty set forth in Section 3.1
b) paid to Licensee by each sublicensee and payable to Rice under this
Agreement.  Any non-cash consideration received by the Licensee from such
sublicensees shall be valued at its Fair Market Value as of the date of receipt.



d)  
In the event that a Rice Licensed Product(s) is sold in combination with another
product which is itself not a Rice Licensed Product(s), Adjusted Gross Sales
shall be calculated by multiplying the sales price of such combination Sale by
the fraction A/(A+B) where A is the Fair Market Value of the Rice Licensed
Product(s) and B is the Fair Market Value of the other product in the
combination Sale.  In no case shall royalties due to Rice be less than 50% of
the corresponding Royalty as listed above.



e)  
Royalties and other amounts payable by Licensee to Rice under this Section 3.1
shall accompany reports as set forth in Section 3.4 below.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
3.2           Success Fee.  Upon the occurrence of a Liquidity Event, Licensee
shall pay Rice a Success Fee of US $700,000.00 (SEVEN HUNDRED THOUSAND US
DOLLARS) dollars due within 5 business days of the Liquidity Event.


3.3       Diligence Milestones and Annual Minimum Royalties.
 
a)           Licensee shall pay Rice a minimum royalty each year (“Annual
Minimum Royalty”), payableon August 1 of each year.   The Annual Minimum Royalty
shall be credited against theRoyalties due in the forthcoming 12
months.  Licensee shall pay Rice Annual Minimum Royalties according to the
following schedule:
 

 Due Date   Annual Minimum Royalty    November 15, 2014   $ 29,450.00  
 November 15, 2015   $ 117,000.00    November 15, 2013   $ 292,500.00  
 November 15, 2017 and each November 15 of every year thereafter   $ 585,000.00
           

                                                                     
These Annual Minimums are creditable towards Royalties due in the forthcoming 12
monthsonly.


 
b)
The Annual Minimum Royalties will be adjusted by the cumulative percentage
change in the CPI-W Consumer Price Index between August  and the July preceding
the date on which the payment in question is payable.



 
c)
Licensee shall use its best efforts to develop for commercial use and to market
Rice Licensed Product(s) as soon as practicable, consistent with sound and
reasonable business practices.  Licensee shall also meet the milestones set
forth in Exhibit B.



 
d)
Licensee shall provide Rice on each June 1 and December 1 during the Term of
this Agreement with written reports, setting forth in such detail as Rice may
reasonably request, the progress of the research and development, evaluation,
testing, regulatory approvals, manufacturing, marketing and sales and
commercialization of any Rice Licensed Product(s) (“Progress Reports”) for the
most recent time period and plans for the forthcoming year.  If multiple
technologies are covered by the license granted hereunder, the Progress Report
shall provide the information set forth above for each technology.  If progress
differs from that anticipated in the plan required under Exhibit B, Licensee
shall explain the reasons for the difference and propose a modified research and
development plan for Rice’s review and approval.  Licensee shall also provide
any reasonable additional data Rice requires to evaluate Licensee’s
performance.  Licensee shall also notify Rice within thirty (30) days of the
first commercial Sale each type of Rice Licensed Product(s) in each country.



 
e)
Rice may terminate or render this license non-exclusive in whole or in part as
appropriate, if in Rice’s reasonable judgment, the Progress Reports furnished by
Licensee do not demonstrate that Licensee:



1.  Has put the licensed subject matter into commercial use in the country or
countries hereby licensed directly or through a sublicense, and is keeping the
licensed subject matter reasonably available to the public; or


2.  Is engaged in research, development, manufacturing, marketing or
sublicensing activity appropriate to achieving the milestones set forth in
Exhibit B.


3.4
Royalty Reports and Royalty Payments. Licensee shall deliver to Rice within
forty-five (45) days after the end of each calendar quarter, any part of which
is within the Term of this Agreement, a written report, certified by the chief
financial officer of Licensee and setting forth in reasonable detail the
calculation of the royalties due to Rice for such calendar quarter, including,
without limitation:



 
a)
Number of Rice Licensed Product(s) sold, listed by country in which the Sale
occurred;



 
b)
Type of Rice Licensed Product sold and corresponding Rice Patent(s) involved
with each Rice Licensed Product



 
c)
Adjusted Gross Sales listed by country in which the Sale occurred; and



 
d)
Payments owed to Rice, listed by category, including without limitation,
royalties on Sales, including the relative Fair Market Values attributable to
Rice Licensed Product(s).



Licensee shall accompany each report of this Section 3.4 with the payment of
amounts due to Rice; provided however, if Licensee has not received the
consideration due for a Sale, then amounts due to Rice with respect to such
unreceived consideration will be payable by Licensee to Rice upon receipt
thereof by Licensee.  If no amounts are due to Rice for any reporting period,
the report shall so state.
 
 
 
 

--------------------------------------------------------------------------------

 

 
3.5
Records.  Licensee will maintain complete and accurate books and records that
enable the royalties payable hereunder to be verified.  The records for each
calendar quarter shall be maintained for five (5) years after the submission of
each report under Section 3.4 hereof.



3.6
Audits.



 
a)
Upon reasonable prior notice to Licensee, Affiliates, and/or sublicensees, Rice
or its appointed accountants shall have access to such books and records
relating to Adjusted Gross Sales as necessary to conduct a review or audit of
Adjusted Gross Sales.  Such access shall be available to Rice not more than once
each calendar year of the Term of this Agreement, during normal business hours,
and once a year for three years after the expiration or termination of this
Agreement.  If an audit of Licensee’s, Affiliate’s, and/or sublicensee’s records
indicate that Licensee has underpaid royalties by five percent (5%) or more,
Licensee, Affiliate, and/or sublicensee will pay the costs and expenses incurred
by Rice and its accountants, if any, in connection with the review or audit.



 
b)
Whenever Licensee has its books and records audited by an independent certified
public accountant, Licensee shall, within thirty (30) days of the conclusion of
such audit, provide Rice with a written statement, certified by said auditor,
setting forth the calculation of royalties due to Rice over the time period
audited as determined from the books and records of the Licensee.



 
c)
Licensee shall have its financial statements audited by nationally or regionally
recognized qualified auditors on an annual basis during the Term of this
Agreement and will deliver a copy of such audited financial statements and any
accompanying auditor’s report to Rice within ninety (90) days after the end of
each of Licensee’s fiscal years, any part of which are within the Term of this
Agreement.



3.7           Country, Place of Payment, Interest.


 
a)
All dollar amounts referred to in this Agreement are expressed in United States
dollars and all payments to Rice shall be made in United States dollars by check
payable to “William Marsh Rice University.”



 
b)
If Licensee receives revenues from Adjusted Gross Sales or consideration from
sublicensees in currency other than United States dollars, revenues shall be
converted into United States dollars at the conversion rate for the foreign
currency used by Licensee’s bank on the day the bank credits such funds to
Licensee’s account.



 
b)
Amounts that are not paid when due hereunder shall accrue interest from the due
date until paid, at a rate equal to one and one-half percent (1.5%) per month
(or the maximum allowed by law, if less).



SECTION 4                                Patent Expenses and Reimbursement


4.1
Rice shall work closely with Licensee to develop a suitable strategy for the
prosecution and maintenance of Rice Patents; provided that Rice shall maintain
final authority in all decisions regarding the prosecution and maintenance of
Rice Patents.   Licensee shall promptly reimburse Rice for documented attorneys'
fees, expenses, official fees and other charges incident to the preparation,
prosecution and maintenance of Rice Patents according to the following schedule:



For any Rice Patent under exclusive license in another field of use
50%

 
For any Rice Patent under which Licensee is the sole exclusive
licensee                                 100%,



 
pursuant to the strategy developed by Rice in consultation with Licensee,
including all patent expenses incurred by Rice related to the prosecution and
maintenance of Rice Patents prior to the Effective Date of this
Agreement.   Licensee shall not be liable for fees and expenses associated with
the preparation, prosecution and maintenance of Rice Patents that Licensee has
specifically advised Rice in writing that it does not desire to pursue. Licensee
may elect to surrender Rice Patent Rights in any country upon at least sixty
(60) days’ prior written notice to Rice.  Such notice shall not relieve Licensee
from responsibility to reimburse Rice for patent-related expenses incurred prior
to the expiration of the sixty (60) day notice period (or such longer period
specified in Licensee’s notice).  Rice shall provide Licensee with itemized
statements reflecting the expenses owed to Rice for the preparation, prosecution
and maintenance of Rice Patents, and Licensee shall reimburse Rice for such
expenses within thirty (30) days after receipt of such statement.



4.2
Rice shall confer with Licensee regarding choice of patent counsel.  Although
Rice shall maintain final authority in all decisions regarding patent counsel
selection, it is intended that both Rice and Licensee will interact directly
with the selected patent counsel in all phases of patent prosecution:
preparation, office action responses, filing strategies for continuation or
divisional applications, etc.  Rice will request that copies of all documents
prepared by the counsel be provided to Licensee for review and comment prior to
filing to the extent practicable under the circumstances.



4.3
Rice shall confer with Licensee as to the countries in which Licensee desires
Rice to seek patent protection. Licensee shall, upon request by Rice, provide
Rice or its authorized representative with any information needed to file or
prosecute such patent application and will execute and deliver to Rice all
documents required to file and prosecute such patent application.  Should Rice
elect not to apply for patent protection in a country desired by Licensee, Rice
shall use reasonable efforts to give Licensee written notice of its decision at
least thirty (30) days prior to the applicable deadline for such foreign filing.



4.4
Licensee and its sublicensees shall comply with all United States and foreign
laws with respect to patent and copyright marking of Rice Licensed Product(s).



4.5
Each party shall provide to the other prompt notice with respect to all matters
that come to its attention that may affect the preparation, prosecution or
maintenance of any Rice Patents or Rice Copyrights.  In particular, Licensee
must immediately notify Rice if Licensee, including its sublicensees, does not
qualify as a “small entity” as provided by the United States Patent and
Trademark Office.

 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 5   Term and Termination


5.1
This Agreement, unless sooner terminated as provided herein, shall terminate at
the end of the Term of this Agreement as defined in Section 1.14.



5.2           Licensee, at its option, may terminate this Agreement at any time
by doing all of the following:


a)           By ceasing to make, have made, use and sell any Rice Licensed
Product(s);


b)           By giving sixty (60) days prior written notice to Rice of such
cessation and of Licensee's intent to terminate; and


c)           By tendering payment of all accrued royalties and other payments
due to Rice.


5.3
Rice, at its option, may terminate this Agreement, upon written notice to
Licensee of Rice's intent to terminate, if any of the following occur:



a)  
Licensee has not met a milestone set forth in Exhibit B; or



b)  
Licensee ceases development, marketing, sales or other commercialization efforts
with regard to Rice Licensed Product(s) in the Field of Use; or



c)  
Licensee becomes more than fifteen (15) days in arrears in any payments, fees or
other expenses due pursuant to this Agreement and does not cure such breach
within fifteen (15) days after receiving written notice thereof from Rice; or



d)  
Licensee breaches this Agreement, other than being in arrears in payments, fees
or other expenses, and does not cure such breach within forty-five (45) days
after receiving written notice thereof from Rice.



e)  
If, at any time after three years from the date of this Agreement, Rice
determines that the Agreement should be terminated pursuant to Section 3.3(e).



f)  
An examination by Rice’s accountant pursuant to Section 3.6 shows an
underreporting or underpayment by Licensee in excess of twenty (20%) for any
twelve (12) month period.



g)  
Licensee, or any of its officers, is convicted of a felony relating to the
manufacture, use, or sale of Rice Licensed Products.



h)  
Licensee provides any false report, which has not been corrected within thirty
(30) days after written notice thereof by Rice or within thirty (30) days after
Licensee becomes aware that false information has been provided, whichever
occurs earlier.



5.4
If Licensee becomes Insolvent, all duties of Rice and all rights (but not
duties) of Licensee under this Agreement shall immediately terminate without the
necessity of any action being taken by Rice or by Licensee.  In addition, if
Licensee becomes Insolvent, Rice, at its option, may terminate this Agreement
immediately upon written notice to Licensee.



5.5
Upon termination of this Agreement, except under Section 5.1, Licensee shall
have ninety (90) days to complete the manufacture of work in progress and one
hundred eighty (180) days to complete the sale of any Rice Licensed Product(s)
in stock or in the course of manufacture at the time of termination; provided,
however, that all such Sales are subject to the royalty and accounting
obligations set forth in this Agreement, even if such royalty obligations arise
from transactions subsequent to the effective date of termination.



5.7
Upon termination of this Agreement, except under Section 5.1, Licensee shall, at
Rice's request, return to Rice all Confidential Information and Rice Technical
Information fixed in any tangible medium of expression, as well as any data
generated by Licensee during the term of this Agreement which will facilitate
the development of any technology licensed hereunder.



 
5.8      Licensee's obligation to pay royalties accrued during the Term of this
Agreement under Section 3 hereof shall survive termination of this
Agreement.  For the avoidance of doubt, the parties acknowledge and agree that
in no event shall the termination of this Agreement release Licensee from the
obligation to pay any amounts that become due on or before the effective date of
termination under Sections 3, 4, 7, and 8.  In addition, the provisions of
Sections 3.6, 3.7, 5, 6, 7, 8, 9, 11, 12 and 13 shall survive any termination or
expiration of this Agreement, and each Party shall remain obligated under any
other provisions that expressly or by their nature survive any expiration or
termination of this Agreement.



 
5.9
Licensee may terminate this Agreement by giving ninety (90) days advance written
notice of termination to Rice and paying a termination fee of US $100,000.00
dollars (ONE HUNDRED THOUSAND US DOLLARS).  Upon termination, Licensee shall
submit a final Royalty Report to Rice and any royalty payments and unreimbursed
patent expenses invoiced by Rice shall become immediately payable.



SECTION 6   Confidentiality


6.1
Licensee agrees to maintain in confidence and not to disclose to any third party
any Confidential Information received pursuant to this Agreement, including any
Confidential Information disclosed to Licensee prior to the Effective Date;
provided however, that Confidential Information may be disclosed to legal
counsel or, upon execution of an appropriate confidentiality agreement, to
corporate partners or potential corporate partners, investment bankers or
consultants.  Licensee agrees to ensure that its employees have access to
Confidential Information only on a need-to-know basis and that they are
obligated in writing to abide by Licensee's obligations hereunder.  The
foregoing obligation shall not apply to:



a)  
Information that is known to Licensee prior to the time of disclosure, in each
case, to the extent evidenced by written records promptly disclosed to Rice upon
receipt of the Confidential Information;



b)  
Information disclosed to Licensee by a third party that has a right to make such
disclosure without any obligation of confidentiality;



c)  
Information that is independently developed by Licensee by employees not having
access to or knowledge of Confidential Information, in each case, to the extent
evidenced by written records disclosed to Rice;



d)  
Information that becomes patented, published or otherwise part of the public
domain as a result of acts by Rice, or a third person obtaining such information
as a matter of right without any obligation of confidentiality;



e)  
Information that is required to be disclosed by order of United States
governmental authority or a court of competent jurisdiction; provided that
Licensee shall use its best efforts to obtain confidential treatment of such
information by the authority or court.



6.2
Rice shall not be obligated to accept or protect any confidential information
from Licensee unless provided for in a separate agreement between the Parties.



6.3
The placement of a copyright notice on any Confidential Information shall not be
construed to mean that such information has been published and will not release
Licensee from its obligation of confidentiality hereunder.

 
 
 
 

--------------------------------------------------------------------------------

 

 
SECTION 7
Infringement and Litigation



7.1
Rice and Licensee are responsible for notifying each other promptly of any
infringement of Rice Intellectual Property or any misappropriation of Rice
Confidential Information or Rice Technical Information that may come to their
attention.  Rice and Licensee shall consult one another in a timely manner
concerning any appropriate response thereto.



7.2
With respect to any Rice Patents that are exclusively licensed to Licensee
pursuant to this Agreement, Licensee shall have the right, but not the
obligation to prosecute in its own name such infringement or misappropriation at
its own expense, so long as such license is exclusive at the time of the
commencement of such action.  Before Licensee commences an action with respect
to any infringement of such patents, Licensee shall give careful consideration
to the views of Rice and to potential effects on the public interest in making
its decision whether or not to sue.  Licensee shall not settle or compromise any
such suit in a manner that imposes any obligations or restrictions on Rice or
grants any rights to Rice Intellectual Property, without Rice's advance written
consent.  Financial recoveries from any such litigation will first be applied to
reimburse Licensee and Rice for its outside counsel fees and court costs with
additional recoveries being shared equally by Licensee and Rice.



7.3
Licensee’s prosecution rights under Section 7.2 shall be subject to the
continuing right of Rice to intervene at Rice's own expense and join Licensee in
any claim or suit for infringement or misappropriation of Rice Intellectual
Property.  If Rice elects to join as a party, Rice shall jointly control the
action with Licensee.  Licensee shall reimburse Rice for any costs Rice incurs,
including reasonable attorneys’ fees, as part of an action brought by Licensee,
irrespective of whether Rice becomes a co-plaintiff.  Any financial recoveries
shall first be applied to reimburse Licensee and Rice for their outside counsel
fees and court costs with any remainder being shared equally between Rice and
Licensee.



7.4
If Licensee fails to prosecute such infringement or misappropriation, Rice shall
have the right, but not the obligation, to prosecute such infringement or
misappropriation at its own expense.  In such event, financial recoveries will
be entirely retained by Rice.



7.5
In any action to enforce any of the Rice Intellectual Property, either Party, at
the request and expense of the other Party, shall cooperate to the fullest
extent reasonably possible.  This provision shall not be construed to require
either Party to undertake any activities, including legal discovery, at the
request of any third party except as may be required by lawful process of a
court of competent jurisdiction.



 
7.6
If a declaratory judgment action is brought naming Licensee or Rice as a
defendant and alleging invalidity or unenforceability of any of the Rice
Patents, whether brought as an independently filed declaratory judgment action
or as a counterclaim in any infringement-related litigation, Rice may elect to
take over the sole defense of the declaratory judgment action or the declaratory
judgment counterclaim portion of the other litigation, at its own expense.  Each
party shall promptly notify the other party hereto of its receipt of any such
allegations.  Licensee shall cooperate fully with Rice in connection with any
such defense.  Rice retains the right, exercisable in the sole discretion of
Rice and upon advance notice to Licensee, to grant non-exclusive licenses under
the Rice Patents in the Field of Use to third parties as a means to resolve such
declaratory judgment actions or counterclaims.   Rice shall also have the right
to grant non-exclusive licenses under the Rice Patents in the Field of Use to
third parties as a means to resolve or settle claims, suits or proceedings
arising out of allegations that Rice or any of its employees have, through their
work related to nanotechnology, infringed the intellectual property rights of
others.  If Rice grants any non-exclusive license under the terms of this
Section, the economic terms of this Agreement will be adjusted to account for
the reduction in the scope of rights granted to Licensee.   Nothing in this
Section 7.6 shall be construed as obligating Rice to resolve any dispute or to
settle or defend any claim, suit or proceeding arising out of Licensee’s
manufacture, use or sale of Rice Licensed Products. 



7.7
In the event that Licensee does challenge the validity or enforceability of one
or more of the Rice Patents (or any claims therein), Rice  may, at its option,
upon written notice to Licensee: (1) terminate this Agreement or (2) require an
augmented royalty of up to three times the Royalties payable under Section 3.1. 
Such challenge of validity or enforceability includes, but is not limited to,
actions before the United States Patent and Trademark Office, such as through
reexamination.  Any challenge by Licensee of the Patents shall be brought in the
United States District Court in Harris County, Texas, or, when appropriate, the
United States Patent and Trademark Office, with at least thirty (30) days
written notice to Rice.  Licensee shall pay all of Rice’s reasonable attorneys'
fees, costs, and expenses associated with an unsuccessful challenge.  A
challenge shall be deemed unsuccessful if any claim of a challenged Rice Patent
remains valid and enforceable after the challenge (even when the claim is
narrowed in scope).  Under no circumstance shall Rice pay any of Licensee's
attorneys' fees, costs, and expenses related to any challenge of one or more of
the Rice Patents.



7.8           Non-assert.  Licensee and Rice agree that Licensee shall not
assert Rice Intellectual Property infringement claims against not-for-profit
research institutions for activities related to research, teaching, education,
or academic purposes.


 
SECTION 8   Disclaimer of Warranty; Limitation of Liability; Indemnification



8.1
THE RICE INTELLECTUAL PROPERTY, AND ANY OTHER INFORMATION OR TECHNOLOGY PROVIDED
BY RICE AND USED IN THE MANUFACTURE, USE, IMPORT,  SALE, OFFER FOR SALE, LEASE,
OR OTHER TRANSFER OF RICE LICENSED PRODUCT(S) ARE PROVIDED ON AN “AS IS” BASIS
AND RICE MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT THERETO. BY WAY OF EXAMPLE BUT NOT OF LIMITATION, RICE MAKES NO
REPRESENTATIONS OR WARRANTIES (I) OF COMMERCIAL UTILITY, (II) OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, OR (III) THAT THE USE OF THE RICE
INTELLECTUAL PROPERTY, OR RICE LICENSED PRODUCT(S) WILL NOT INFRINGE ANY PATENT,
COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY OR PROPERTY RIGHTS OF OTHERS.



 
8.2
IN NO EVENT SHALL RICE BE LIABLE TO LICENSEE, LICENSEE'S SUCCESSORS OR ASSIGNS
OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM (I) ARISING FROM THE USE OF THE
RICE INTELLECTUAL PROPERTY, (II) ARISING FROM THE MANUFACTURE, USE, IMPORT, OR
SALE OR OFFER FOR SALE, LEASE OR OTHER TRANSFER OF RICE LICENSED PRODUCT(S),
(III) FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR (IV) FOR
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY  OR PUNITIVE DAMAGES OF
ANY KIND.



 
8.3
LICENSEE SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS RICE, ITS TRUSTEES,
OFFICERS, AGENTS, SUBCONTRACTORS, STUDENTS AND EMPLOYEES (INDIVIDUALLY, AN
“INDEMNIFIED PARTY”, AND COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FOR, FROM AND
AGAINST ANY AND ALL LIABILITY, LOSS, DAMAGE, ACTION, CLAIM OR EXPENSE SUFFERED
OR INCURRED BY THE INDEMNIFIED PARTIES (INCLUDING, BUT NOT LIMITED TO,
ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES OF LITIGATION) (INDIVIDUALLY, A
“LIABILITY”, AND COLLECTIVELY, THE “LIABILITIES”) BASED UPON, ARISING OUT OF, OR
OTHERWISE RELATING TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY CAUSE OF
ACTION RELATING TO PRODUCT LIABILITY CONCERNING ANY BREACH OF THIS AGREEMENT BY
LICENSEE, USE OF THE RICE PATENT RIGHTS GRANTED UNDER THIS AGREEMENT BY
LICENSEE, OR RICE LICENSED PRODUCT MANUFACTURED,, USED, IMPORTED, SOLD OR
OFFERED FOR SALE, LEASED, TRANSFERRED OR OTHERWISE DISPOSED OF PURSUANT TO ANY
RIGHT OR LICENSE GRANTED UNDER THIS AGREEMENT.



8.4
The Indemnified Party shall promptly notify Licensee of any claim or action
giving rise to Liabilities.  Licensee shall have the right to defend any such
claim or action, at its cost and expense with attorneys satisfactory to
Rice.  Licensee shall not settle or compromise any such claim or action in a
manner that imposes any restrictions or obligations on Rice or grants any rights
to the Rice Intellectual Property or Rice Licensed Product(s) without Rice's
prior written consent.  If Licensee fails or declines to assume the defense of
any such claim or action within thirty (30) days after notice thereof, or if
representation of such Indemnified Party by the counsel retained by Licensee
would be inappropriate because of actual or potential differences in the
interests of such Indemnified Party or any other party represented by such
counsel, Rice may assume the defense of such claim or action for the account and
at the risk of Licensee, and any liabilities related thereto shall be
conclusively deemed a liability of Licensee.  Licensee shall pay promptly to the
Indemnified Party any Liabilities to which the foregoing indemnity relates, as
incurred.  The indemnification rights of Rice or any other Indemnified Party
contained herein are in addition to all other rights which Rice or such other
Indemnified Party may have at law or in equity or otherwise.





 
 

--------------------------------------------------------------------------------

 
 
SECTION 9 Insurance


9.1
Licensee shall procure and maintain in full force and effect, throughout the
Term of this Agreement, commercial general liability insurance for a minimum
amount of $5,000,000 per occurrence and $5,000,000 in the aggregate. Such
commercial general liability insurance shall provide: (i) product liability
coverage; and (ii) broad form contractual liability coverage for Licensee’s
indemnification obligations under this Agreement.  Licensee shall maintain such
commercial general liability insurance after the expiration or termination of
this Agreement during any period in which Licensee continues to make, use,
perform or sell a product that was a Rice Licensed Product under this Agreement,
and thereafter for a period of five (5) years.



9.2
Rice reserves the right to request additional policies of insurance where
appropriate and reasonable in light of Licensee’s business operations and
availability of coverage.



9.3
The policy or policies of insurance specified herein shall be issued by an
insurance carrier with an A.M. Best rating of “A” or better and shall name Rice
as an additional insured with respect to Licensee's performance of this
Agreement.  All rights of subrogation shall be waived against Rice and its
insurers. Licensee shall, upon request by Rice, provide Rice with certificates
evidencing the insurance coverage required herein and all subsequent renewals
thereof.  Such certificates shall provide that Licensee's insurance carrier(s)
notify Rice in writing at least 30 days prior to a cancellation or material
change in coverage.



9.4
The specified minimum insurance amounts shall not constitute a limitation on
Licensee's obligation to indemnify Rice under this Agreement.



SECTION 10   Use of Names; Independent Contractor


10.1
Licensee and its employees and agents shall not use Rice's name, any adaptation
thereof, any Rice logotype, trademark, service mark or slogan or the name mark
or logotype of any Rice faculty, staff, student representative or organization
in any way without the prior, written consent of Rice.



10.2
Rice shall permit Licensee to acknowledge that Licensee has entered into an
exclusive license for rights to certain technology developed at Rice.



10.3
Licensee and Rice intend that their relationship under this Agreement shall be
as independent contractors, and neither Licensee nor Rice shall conduct
themselves in a manner inconsistent with such independent contractor
status.  Nothing in this Agreement nor any performance hereunder is intended, or
shall be construed, to create a partnership, joint venture or other form of
business enterprise, or relationship of agency or employment, between Licensee
and Rice (including, its faculty, students and employees).  Moreover, neither
Party shall have the authority to enter into contracts on behalf of the other
Party.

 
SECTION 11   Foreign Taxes


11.1
Licensee shall pay all taxes which may be assessed or levied on, or on account
of, the Rice Licensed Product made, used, sold, leased, transferred, or disposed
of hereunder and all taxes (other than taxes imposed by the United States of
America or the State of Texas or jurisdictions within such State) levied on or
on account of the amounts (including royalty payments) payable to, or for the
account of, Rice University under this Agreement.  These taxes are not
deductible from any payments due Rice.





 
SECTION 12   Notices



12.1
Any notice or other communication of the Parties required or permitted to be
given or made under this Agreement shall be in writing and be deemed effective
upon receipt if delivered personally, by reputable courier, by facsimile with
confirmation or electronic transmission with confirmation, or by certified or
registered mail, postage prepaid, return receipt requested, addressed to the
other Party as follows (or as changed by written notice pursuant to this Section
12):



If for Rice:


Office of Technology Transfer - MS 705
Rice University
6100 Main Street
P. 0. Box 1892
Houston, TX 77005-1892
Attn:  Director, Office of Technology Transfer
Phone:      (713) 348-6231
Fax:           (713) 348-6289
Email:        OTT-Director@rice.edu or techtran@rice.edu


If for Licensee:


Attn:     Stephen B. Squires
Star Park
5500 Hunter Road
San Marcos Texas 78666
Phone:   (214) 701-8779
Fax:        (480) 452-1743


   With a copy to:


Steven Morse, Esq.
Morse & Morse, PLLC
1400 Old Country Road
Suite 302
Westbury, NY  11590
Phone:    (516) 487-1446
Fax:   (516) 487-1452
e-mail:    morgold@aol.com
 
 
 
 

--------------------------------------------------------------------------------

 




SECTION 13                                Additional Provisions


13.1
Legal Compliance.  Licensee shall comply with all prevailing laws, rules and
regulations pertaining to the development, testing, manufacture, marketing,
sale, use, import or export of Rice Intellectual Property and Rice Licensed
Product(s).  Licensee shall comply with all United States laws and regulations
controlling the export of certain commodities and technical data, including
without limitation all Export Administration Regulations under the United States
Department of Commerce and International Traffic in Arms Regulations under the
Department of State.  Among other things, these laws and regulations prohibit or
require a license for the export of certain types of commodities and technical
data to specified countries.  Licensee hereby gives written assurance that it
will comply with, all United States export control laws and regulations, that it
bears sole responsibility for any violation of such laws and regulations by
itself and that it will indemnify, defend, and hold Rice harmless (in accordance
with Section 8.3) for the consequences of any such violation.



13.2
Power and Authority; Due Authorization; No Conflict; Enforceability; Binding
Effect.  Each Party represents and warrants to the other Party that (i) such
Party has the power and authority to execute, deliver and perform its
obligations under this Agreement, (ii) the execution, delivery and performance
of this Agreement have been duly authorized by such Party and does not and shall
not conflict with any agreement or instrument to which it is bound, (iii) this
Agreement constitutes the legal, valid and binding obligation of such Party,
enforceable against it in accordance with its terms, and (iv) this Agreement,
and the interests, rights, duties and obligations hereunder, shall be binding
upon, and inure to the benefit of, the Parties and their respective successors
and permitted assigns.



13.3
Entire Agreement; Further Assurances.  This Agreement, including Exhibits A and
B attached hereto, constitutes the entire agreement between the Parties, and
supersedes any prior or contemporaneous negotiations, understandings and
agreements, with respect to the subject matter hereof.  Each Party shall execute
and deliver such further documents and take such further actions as may be
required or reasonably requested by the other Party to effectuate the purposes
of this Agreement.



13.4
No Assignment; No Amendment; No Waiver.  This Agreement (i) may not be assigned
or transferred, in whole or in part, by operation of law or otherwise, by either
Party without the prior written consent of the other Party, and (ii) may not be
amended or modified, by course of conduct or otherwise, except in a writing duly
executed by each of the Parties. Any waiver of any provision of this Agreement
shall be in writing duly executed by the waiving Party.  The failure or delay by
either Party to seek redress for any breach or default under this Agreement, or
to insist upon the strict performance of any provision of this Agreement, shall
not constitute a waiver thereof or of any other provision of this Agreement, and
such Party shall have all remedies provided herein and at law and in equity with
respect to such act and any subsequent act constituting the same.



13.5
Force Majeure; Remedies Cumulative.   In the event either Party's performance
under this Agreement is in any way prevented or delayed as a result of causes or
conditions (other than financial incapacity to pay) beyond such Party's
reasonable control, such Party shall be excused temporarily without liability
with respect to such performance or nonperformance; provided, however, that such
Party must diligently pursue reasonable and appropriate actions to remedy such
cause or condition.  The rights and remedies provided in this Agreement are
cumulative in nature and shall be in addition to any such other rights and
remedies available at law and in equity.



13.6
Resolution of Disputes.



a)
In the event of any dispute or disagreement between the Parties either in
interpreting any provision of this Agreement or about the performance of either
Party and upon the written request of either Party, each of the Parties will
appoint a designated representative to attempt to resolve such dispute or
disagreement.  The designated representatives will discuss the problem and
negotiate in good faith in an effort to resolve the dispute without any formal
proceedings.  The specific format of such discussion shall be left to the
discretion of the designated representatives.  No litigation for the resolution
of such dispute may be commenced until the designated representatives have met
and either Party has concluded in good faith that amicable resolution through
continued negotiation does not appear likely (unless either Party fails or
refuses to appoint a designated representative and schedule a meeting of such
representatives within thirty (30) days after a request to do so by the other
Party).



b)
Each party shall continue to perform its undisputed obligations under this
Agreement pending final resolution of any dispute arising out of or relating to
this Agreement; provided, however, that a party may suspend performance of its
undisputed obligations during any period in which the other party fails or
refuses to perform its undisputed obligations.  Nothing in this Section 13.6(b)
is intended to relieve Licensee from its obligation to make undisputed payments
pursuant to Sections 3 and 4 of this Agreement.



c)
The parties agree that all applicable statutes of limitation and time-based
defenses (such as estoppel and laches) shall be tolled while the procedures set
forth in Sections 13.6(a) are pending.  The parties shall cooperate in taking
any actions necessary to achieve this result.



13.7
Governing Law; Jurisdiction and Venue; Attorneys' Fees.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
United States and the laws of the State of Texas (without regard to the
conflicts or choice of law principles thereof).  Licensee and Rice irrevocably
consent to the jurisdiction of the State of Texas, and agree that any court of
competent jurisdiction sitting in Harris County, Texas, shall be an appropriate
and convenient place of venue to resolve any dispute with respect to this
Agreement.  In the event either Party commences any proceeding against the other
Party with respect to this Agreement, the prevailing Party (as determined by the
authority before whom such proceeding is commenced) shall be entitled to recover
reasonable attorneys' fees and costs as may be incurred in connection therewith
in addition to any such other relief as may be granted.



13.8
Severability.  In the event any provision of this Agreement is determined to be
invalid or unenforceable, it is the desire and intention of the Parties that
such invalidity or unenforceability not invalidate or render unenforceable the
remainder of the Agreement and that such provision be reformed and construed in
such a manner that it will, to the maximum extent practicable, be deemed valid
and enforceable, and the rights and obligations of the Parties shall be
construed and enforced accordingly.



13.9
Construction of Agreement.  The Parties acknowledge and agree that both Parties
substantially participated in negotiating the provisions of this Agreement;
therefore, both Parties agree that this Agreement shall not be construed more
favorably toward one Party than the other Party, regardless of which Party
primarily drafted the Agreement.  The Section and other headings in this
Agreement are for convenience of reference only and shall not affect, expressly
or by implication, the meaning or interpretation of any of the provisions
hereof.



13.10
Third Party Beneficiaries.  Nothing in this Agreement, express or implied, is
intended to confer any benefits, rights or remedies on any Entity, other than
the Parties and their successors and permitted assigns.



13.11
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.



IN WITNESS WHEREOF the Parties, intending to be legally bound, have caused this
Agreement to be executed and delivered by their duly authorized representatives
and effective as of the Effective Date.




William Marsh Rice University
 
 
 
Date:                 _____________________________________                 
 
 
Signature:          ____________________________________
                 
Vicki Colvin
Vice Provost for Research
 
Quantum Materials Corp.
 
 
 
Date:           _________________________
 
 
Signature:  _________________________
                
Stephen  B. Squires
President and CEO
     
Reviewed and recommended for signature:
         
 
 
Signature:          ____________________________________
         
Nila D. Bhakuni
Director,
Office of Technology Transfer
   





 
 

--------------------------------------------------------------------------------

 






Exhibit A
Rice Patents
 
Rice Tech ID
Invention
Disclosure Received
Invention Disclosure Title
Patent Title
Filing Date
Serial Number
Patent Type
Country
Inventors
Patent Number
27014
8/31/06
Synthesis of Uniform Nanoparticle Shapes with High Selectivity
Synthesis of Uniform Nanoparticle Shapes with High Selectivity
4/13/07
60/911,721
Provisional
U.S.
Michael Wong Subashini Asokan
 
Synthesis of Uniform Nanoparticle Shapes with High Selectivity
4/11/08
12/442,382
Utility
U.S.
Michael Wong Subashini Asokan
(Published as US 2010-0025637)
Synthesis of Uniform Nanoparticle Shapes with Hgh Selectivity
4/11/08
PCT/US2008/060129
PCT
PCT
Michael Wong Subashini Asokan
(Published as PCT/US2008/ 060129)
Synthesis of Uniform Nanoparticle Shapes with High Selectivity
 
09925978.3
National Stage
EP
Michael Wong Subashini Asokan
(Published as     EP 2134643)
On an “as is” basis as of the Effective Date

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Exhibit B


Company Diligence Milestones




Licensee shall use best efforts to develop Rice Licensed Products and to
introduce Rice Licensed Products into the commercial market; thereafter,
Licensee shall make Rice Licensed Products reasonably available to the
public.  Specifically, Licensee shall fulfill the following obligations:


(a)           Licensee shall submit a business plan and/or a technology
development to Rice prior to the Effective Date of this Agreement. done


(b)           Licensee shall establish a QD production pilot plant capable of
producing 1000 g/week by August 15, 2014.


(c)           Licensee shall start up a full scale QD production plant by
February 15, 2015.


(d)           Licensee shall offer for sale a Rice Licensed Product for use in
medical applications on or before August 15, 2014 and keep such Rice Licensed
Products available for sale thereafter.


(e)           Licensee shall offer for sale a Rice Licensed Product for use in
electronic applications on or before August 15, 2015 and keep such Rice Licensed
Products available for sale thereafter.







